Citation Nr: 1728483	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for aortic sclerosis. 

2. Entitlement to service connection for osteoporosis and compression fracture of the thoracolumbar spine.

3. Entitlement to service connection for presbyopia, cataracts, pterygium, and age-related macular degeneration.

4. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2014 Travel Board hearing.  A copy of the transcript is associated with the file.

The Board previously remanded these issues in April 2014 for further evidentiary development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not serve in Vietnam, or in the inland waters of Vietnam.

2. The Veteran has not been shown to have been exposed to Agent Orange during service.

3. Aortic sclerosis was not manifest during service and was not manifest within one year of separation.  Aortic sclerosis is unrelated to service.

4. Osteoporosis and compression fracture of the thoracolumbar spine were not manifest during service and are unrelated to service.

5. Presbyopia, cataracts, pterygium, and age-related macular degeneration were not manifest in service and are not attributable to service.

6. The Veteran is not service-connected for any disability.


CONCLUSIONS OF LAW

1. Aortic sclerosis was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. Osteoporosis and compression fracture of the thoracolumbar spine were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. Cataracts, pterygium, and age-related macular degeneration were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4. Presbyopia is not a disease or injury within the meaning of the law providing compensation, and was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).
5. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these issues in April 2014.  The Remand directed the RO obtain updated VA treatment records, schedule the Veteran for appropriate VA medical examinations, and readjudicate the issues.

Updated VA treatment records were associated with the file.  The Veteran was scheduled for and attended appropriate September and October 2014 VA examinations, with corresponding medical opinions issued.  The issues were readjudicated in an April 2015 Supplemental Statement of the Case (SSOC) and a January 2017 SSOC.  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a March 2012 letter and additional letters during the period on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The Board notes that the Veteran has alleged that his conditions on appeal are the result of exposure to radiation during service.  However, the Veteran has provided only a bare assertion of such exposure, and has not claimed exposure to ionizing radiation.  As a result, no further development under the provisions of 38 C.F.R. § 3.311 is necessary.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

VA examinations for the conditions on appeal were afforded in September 2014 and October 2014 with corresponding medical opinions issued.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate.  38 C.F.R. § 3.159 (c)(4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners considered the Veteran's relevant medical history and lay statements, and provided well-reasoned and adequately supported opinions. 

During the February 2014 Board hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The VLJ left the file open for 30 days to provide an opportunity to supplement the record.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Service Connection 

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, disabilities considering chronic under 38 C.F.R. § 3.309 (a) are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a).

Exposure to Herbicide Agents

As a preliminary matter, the Board notes the Veteran's contention that he was exposed to herbicide agents while serving aboard the USS Constellation, and has to some extent asserted that his current disorders on appeal are related to such exposure.  

If a Veteran was exposed to herbicide agents during service, certain listed diseases are presumptively service-connected.  38 C.F.R. § 3.307 (a)(6)(iii); 38 C.F.R. § 3.309 (e).  To be clear, none of the issues on appeal are identified under 38 C.F.R. § 3.309 (e).  However, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that exposure to herbicides led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (f).  

The Veteran's service personnel records reflect that the Veteran served aboard the USS Saratoga (CVA-60) between March 28, 1961 and June 11, 1962, and the USS Constellation (CVA-64) between June 18, 1962 and September 25, 1964.  Both vessels were aircraft carriers.  The Veteran's service personnel records reflect that the USS Constellation was in the waters offshore Vietnam during his service, specifically the Gulf of Tonkin, in support of the war efforts.  

Agent Orange was often directly applied to the water surface of inland rivers, streams, and delta areas and on riverbanks; and aborted missions resulted in a release of herbicides over waters.  Accordingly, Veterans who served on vessels in the inland waterways of Vietnam (also referred to as "brown water") are presumed to have been exposed to herbicides for VA purposes; however, Veterans who served in offshore waterways (also referred to as "blue water") do not automatically have presumptive exposure.  Moreover, a court decision, Gray v. McDonald, 27 Vet. App. 313 (2015), directed VA to reevaluate its definition of inland waterways, to include whether Da Nang Harbor should be considered in an inland waterway.  A list of ships that operated in the inland waterways of Vietnam has been compiled. See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  

In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307 (a)(6)(iii).  See Haas v. Peake, 525 F.3d at 1187-1190.  The Board notes that the USS Saratoga and USS Constellation are not listed as vessels associated with service in Vietnam and exposure to herbicide agents. 

Consistent with the Court's order in Gray, VA undertook a review of the classification of Vietnam-area harbors.  "Inland waterways" are classified as fresh water rivers, streams, and canals, and similar waterways; and VA considers inland waterways to end at their mouth or junction to other offshore water features.  M21-1, IV.ii.1.H.2.a. "Offshore waters" are classified as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  M21-1, IV.ii.1.H.2.b. 

There is no evidence that the USS Saratoga or USS Constellation were ever deployed to the inland waterways, bays and harbors of Vietnam during the Veteran's period of service, and therefore whether service in any of those areas constitutes in-country service is not relevant to the current appeal.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  Thus, the Veteran's service aboard either vessel does not qualify as service in the country of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); VAOPGCPREC 27-97.

In addition, the evidence does not reflect that the Veteran set foot on land in Vietnam.  There is nothing in the service personnel records to indicate that the Veteran set foot in Vietnam.  In fact, he indicated that his exposure was the result carrying drums and cleaning airplanes while aboard the USS Constellation.  

As noted above, the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran's claim that he was exposed to an herbicide agent while moving drums or cleaning airplanes is, on its face, speculative.  He did not indicate that he directly observed anything that indicated that any piece of equipment he handled had been exposed to herbicide.  In addition, the Veteran lacks the expertise to opine that these experiences indicate the presence of Agent Orange onboard the USS Constellation or exposure to Agent Orange or other herbicides.  We conclude that the Veteran has not established an adequate factual foundation for establishing exposure to Agent Orange.

Aortic Sclerosis

The Veteran has testified that his heart condition was diagnosed in 2005, but that he had been feeling some palpitations prior to that.  

At the Veteran's September 1960 separation examination, physical examination revealed a faint systolic murmur heard in second left interspace, which slightly increased with exercise.  This was also documented at the Veteran's October 1964 separation examination.  There is no additional documentation of relevant treatment, complaints, or diagnosis in service treatment records.  

At the Veteran's September 2014 VA examination, a diagnosis of aortic sclerosis was confirmed.  The examiner reported that the original diagnosis was in 2012.  The examiner noted prior medical records: a July 1982 VA examination documented a normal heart and normal ECG, with mild hypertension; a January 1983 treatment note documented "fairly audible heart sound, no murmurs heard"; October 1983 and April 1984 treatment notes documented "no murmur appreciated"; October 1987 physical examination revealed normal heart, normal ECG, normal size and configuration of heart; a May 1990 chest x-ray found that the heart and aorta were normal shape and contour; an April 2000 VA examination found "adynamic precordium, regular rhythm, no murmurs"; and April 2012 testing found mild aortic sclerosis.

The VA examiner opined that the Veteran's aortic sclerosis was less likely than not incurred in or caused by the Veteran's military service.  The VA examiner noted the "faint systolic murmur" documented in the Veteran's service treatment records, but stated that "subsequent physical examinations after retirement from the military service showed normal cardiac findings."  The examiner concluded that the in-service murmur was "most likely a functional or innocent murmur."  Innocent murmurs can happen when the blood flow increases, which may be the result of "physical activity or exercise (as seen in this case), fever, anemia and hyperthyroidism.  Innocent murmurs may disappear over time."  

The examiner continued that mild aortic sclerosis is "a common finding in elderly adults."  The examiner explained that an aortic sclerosis is "heard as a midsystolic ejection murmur, usually best heard over the right second interspace, which is different from the systolic murmur heard during service which was heard on the 2nd left interspace."  Clinical risk factors for aortic sclerosis are smoking, hypertension, hyperlipidemia, and diabetes.  The examiner reported that the Veteran's chronic hypertension, which was first noted in 1982,  may have contributed to the Veteran's aortic sclerosis.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74   (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the September 2014 VA examiner's opinion that the Veteran's aortic sclerosis is less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered her opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case. See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that he experienced palpitations prior to the 2012 diagnosis, and that his aortic sclerosis is related to service.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Of note, the Veteran has not indicated that a medical professional provided him with a diagnosis during service or immediately thereafter.  Id.   

To the extent that the Veteran has asserted a continuity of symptoms since military service, this evidence is far less probative than the opinions of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the Veteran's lay assertions are outweighed by the clinical evidence of record.  While a faint systolic murmur was noted on the Veteran's separation examination, as explained by the September 2014 examiner, this was unrelated to the Veteran's aortic sclerosis.

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau, supra ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no reliable evidence linking the Veteran's aortic sclerosis to service. The contemporaneous records establish that the documented systolic murmur was unrelated to aortic sclerosis, and that aortic sclerosis was first manifest many years after separation.  We find the contemporaneous records to be far more probative and credible than the Veteran's report of continuity and treatment.

Here, aortic sclerosis was not "noted" during service within the meaning of section 3.303(b).  Service treatment records do not show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Furthermore, the evidence does not establish that aortic sclerosis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

The evidence of record does not show that the condition was manifest until approximately 2012, with prior treatment records documenting a normal heart.  Furthermore, there is no showing of continuity.  The Veteran was not shown to have aortic sclerosis or any relevant heart condition in service and did not have characteristic manifestations of such a condition until many years after discharge. 

The more probative evidence establishes that he did not have aortic sclerosis during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of the condition is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

Osteoporosis and Compression Fracture of Thoracolumbar Spine

In its April 2014 decision, the Board denied the application to reopen a claim for osteoarthritis.  As a result, the Board will only address osteoporosis and compression fracture of the thoracolumbar spine.

At the Veteran's February 2014 Travel Board hearing, he submitted July 2012 and January 2014 private treatment records with diagnoses of osteoporosis and compression fracture of the thoracolumbar spine.  

The Veteran's September 1960 entrance examination documented a normal spine and musculoskeletal system upon physical examination.  The Veteran specifically denied any relevant symptoms.  Physical examination at the Veteran's October 1964 separation examination revealed a normal spine and musculoskeletal system.  Service treatment records do not document any complaints, treatments, diagnoses, or other relevant notations.

At the Veteran's September 2014 VA examination, he was diagnosed with diffuse osteoporosis of the spine.  The Veteran attributed his back disorder to an in-service event, specifically a fire on the deck of his ship which led to him falling when the lights went out and fellow service members trampling him.  The Veteran reported back pain since that incident.  

The September 2014 VA examiner concluded that the Veteran's osteoporosis and compression fracture of the thoracolumbar spine was less likely than not related to military service.  The examiner cites the lack of any relevant documentations in service treatment records and the October 1964 separation examination which revealed a normal spine upon physical examination.  The examiner also noted that there is no medical evidence of the manifestation of a thoracolumbar disorder within one year of the Veteran's separation, although the Board does note that neither condition is considered chronic under 38 C.F.R. § 3.309 (a).  

The examiner did not rely entirely on the lack of treatment records, further noting that "osteoporosis of the spine with its natural course of compression fractures of the vertebral body/bodies when left untreated is usually found in the elderly population, [especially] in males."  The examiner noted that the Veteran was only twenty-seven years old upon discharge and that there was no reference of any bone metabolic disease at that time.  The examiner notes that "all evidence points to a normal spine when the Veteran was discharged."

The Board accepts the September 2014 VA examiner's opinion that the Veteran's osteoporosis and compression fracture of the thoracolumbar spine is less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case. See Hernandez-Toyens, supra; Gabrielson v. Brown, supra. 

The Board has also considered the lay statements of record, to include the Veteran's assertion that he injured his back while in service, as he asserted at the September 2014 VA examination.  Again, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau, supra.  Of note, the Veteran has not indicated that a medical professional provided him with a diagnosis during service or immediately thereafter.  Id.   

To the extent that the Veteran has asserted a continuity of symptoms, this evidence is far less probative than the opinions of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  In addition, the statement is inconsistent with the normal findings at separation  The Board finds that the probative value of the Veteran's lay assertions are outweighed by the clinical evidence of record.  

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana, supra; see also Jandreau, supra.

In sum, there is no reliable evidence linking the Veteran's osteoporosis and compression fracture of the thoracolumbar spine to service.  The contemporaneous records establish that the Veteran's spine was normal upon separation and that osteoporosis and compression fracture of the thoracolumbar spine were first manifest many years after separation.  We find the contemporaneous records to be far more probative and credible.  The evidence establishes that the remote onset of the disorders are unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

In sum, there is no reliable evidence linking the Veteran's osteoporosis and compression fracture of the thoracolumbar spine to service.  The contemporaneous records establish that the related spine and musculoskeletal system was normal at separation.  The more probative evidence establishes that he did not have osteoporosis and compression fracture of the thoracolumbar spine during service and that his current disorders are not related to service.  The evidence establishes that the remote onset of osteoporosis and compression fracture of the thoracolumbar spine is unrelated to service.  For all of these reasons, service connection is not warranted for osteoporosis and compression fracture of the thoracolumbar spine.

Eye

At the Veteran's October 2014 eye examination, he was diagnosed with age related macular degeneration of both eyes, immature cataract of both eyes, and pterygium of the left eye.  

Service treatment records reveal normal eyes upon physical examination at both his September 1960 enlistment examination and October 1964 separation examination.  Vision was 20/20 bilaterally at both examinations.  Service treatment records contain no additional relevant treatment, complaints, diagnoses, or other notations.

As a preliminary matter, the Veteran's diagnosed eye disorders are not  "chronic " under 38 C.F.R. § 3.309 (a).  As a result, 38 C.F.R. § 3.303 (b) does not apply to the claim for service connection.  Walker, supra.  

Under 38 C.F.R. § 3.303 (c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits. As presbyopia is a refractive error, this condition is not a disease or injury for purposes of service connection.  See McNeely v. Principi, 3 Vet. App. 357, 364   (1992); Parker v. Derwinski, 1 Vet. App. 522 (1991). 

While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711  (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case.  The October 2014 VA examiner examiner specifically indicated that the Veteran's presbyopia is the result of a "failure of accommodation that results from [the] aging process."  In addition, the Veteran's vision upon enlistment and separation was 20/20 bilaterally.  In short, the evidence does not reflect aggravation or a superimposed disability.

The October 2014 VA examiner concluded that it is less likely than not that the Veteran's diagnosed eye disorders are not related to his service.  The examiner explained that the Veteran's cataracts are not related to service as an April 2000 VA examination "specifically described the lens as clear on both eyes indicating that there was no cataract at the time of examination."  

With respect to the pterygium of the left eye, the examiner notes that it was not present at an April 1988 medical abstract.  At the time, the conjunctive was described as pale, whereas, if pterygium was present, it should have been referenced.  

Regarding age related macular degeneration, the examiner notes that it was not present at his April 2000 examination, "indicating that the macular degeneration was recognized only recently."  The examiner further explained that the disorder was related to the aging process.  

The Board accepts the October 2014 VA examiner's opinion that the Veteran's various eye disorders are less likely than not related to his service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson v. Brown, supra. 

The Board has also considered the lay statements of record, to include the Veteran's assertion that his decreased visual acuity and other symptoms are the result of his military service.  Again, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau, supra.  Of note, the Veteran has not indicated that a medical professional provided him with a diagnosis during service or immediately thereafter.  Id.   

To the extent that the Veteran has asserted a continuity of symptoms since military service, this evidence is far less probative than the opinions of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the Veteran's lay assertions are outweighed by the clinical evidence of record.  

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana, supra; see also Jandreau, supra.

In sum, there is no reliable evidence linking the Veteran's age related macular degeneration of both eyes, immature cataract of both eyes, and pterygium of the left eye to service.  The contemporaneous records establish that the Veteran's eyes were normal upon separation and that the various eye disorders were first manifest many years after separation.  We find the contemporaneous records to be far more probative and credible than the Veteran's report of continuity and treatment.  The evidence establishes that the remote onset of the disorders is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

IV. TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).

The Veteran has no service-connected disabilities.  As a result, entitlement to a TDIU on either a schedular  or extraschedular basis is not warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16(a)-(b).


ORDER

Entitlement to service connection for aortic sclerosis is denied.
Entitlement to service connection for osteoporosis and compression fracture of the thoracolumbar spine is denied.

Entitlement to service connection for presbyopia, cataracts, pterygium, and age-related macular degeneration is denied.

Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


